Case 4:20-cv-00068-RWS-CMC Document 151 Filed 12/22/20 Page 1 of 3 PageID #: 3582




                             IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

        JUAN LOZADA-LEONI,             §
                                       §
              Plaintiff,               §
                                       §
          vs.                          §
                                       §                     Civil Action No. 4:20-cv-68
        MONEYGRAM INTERNATIONAL, INC., §
        and MONEYGRAM PAYMENT          §
        SYSTEMS, INC.,                 §
              Defendants.              §
                                       §
                                       §


           INTERVENOR KLG’S AMENDED MOTION FOR REVISION OF PLEADING
                       SCHEDULE ESTABLISHED IN DKT. 143




             As a courtesy to the Court, the undersigned called the Court’s docket clerk today, and

   advised her that KLG was withdrawing its Motion (Dkt. 145) requesting a revision of the Court's

   pleading schedule established in Dkt. 143.

             That motion has not been ruled on.

             With Plaintiff’s filing of Plaintiff’s Response to Intervenor’s Request for Attorney Fees

   this last Friday, 12/ 18/ 2020 1 the only submissions that are now due are Intervenor and

   Plaintiff’s joint submissions on 01/02/2021 and Intervenor and Plaintiff’s joint submissions, due

   on 01/15/2021.




   1
       Dkt. 149, with exhibits; now under seal

   INTERVENOR KLG’S AMENDED MOTION FOR REVISION OF PLEADING SCHEDULE

                                                                                               Page 1 of 3
Case 4:20-cv-00068-RWS-CMC Document 151 Filed 12/22/20 Page 2 of 3 PageID #: 3583




          In a somewhat rare example of cooperative problem solving here, both sides have

   concluded that under these last two scheduled filing dates, requiring dual submissions by both

   sides on the same dates is problematic for a number of reasons:

      1. In terms of an orderly briefing schedule, it likely accomplishes little;
      2. It has the potential for significant confusion;
      3. It involves unnecessary, duplicative work on the part of both law firms and, most
         importantly,
      4. It requires a superfluous review on the part of the Court.


          Intervenor submits that this problem can solved by ordering Intervenor to file its Reply to

   Plaintiff’s Response to Intervenor’s Request For Attorney Fees on 01/02/ 2021, and ordering

   Plaintiff to file its Sur-reply to Intervenor’s 01/02/ 2021 filing on 01/15/2021, as the attached

   Agreed Order indicates.

          KLG herein requests that the current Pleading Schedule be revised as indicated.

                                                         Respectfully submitted,

                                                         /s/ Steve Kardell
                                                         Steve Kardell
                                                         Texas State Bar No.
                                                         11098400
                                                         E-mail:
                                                         skardell@kardelllawgroup.c
                                                         om
                                                         KARDELL LAW GROUP
                                                         4514 Cole Avenue, Suite
                                                         600
                                                         Dallas, Texas 75205
                                                         Telephone: (214) 616-4654
                                                         Facsimile: (469) 729-9926
                                                         ATTORNEY FOR INTERVENOR




   INTERVENOR KLG’S AMENDED MOTION FOR REVISION OF PLEADING SCHEDULE

                                                                                              Page 2 of 3
Case 4:20-cv-00068-RWS-CMC Document 151 Filed 12/22/20 Page 3 of 3 PageID #: 3584




                                   CERTIFICATE OF CONFERENCE

         On 12/22/2020, I conferred by phone with Susan Hutchison, counsel for Plaintiff, in the
      manner required under Local Rule 7(h) regarding the relief requested herein. Plaintiff is not
      opposed to the relief requested herein.
                                                       /s/ Steve Kardell

                                   CERTIFICATE OF SERVICE

           I hereby certify that the foregoing document has been submitted, by electronic means, to
      all counsel of record on December 22, 2020.
                                                        /s/ Steve Kardell




   INTERVENOR KLG’S AMENDED MOTION FOR REVISION OF PLEADING SCHEDULE

                                                                                           Page 3 of 3
